Citation Nr: 1740899	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  14-39 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1974 to February 1982, with additional Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.   

The Board has recharacterized the service connection issue as listed on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (the scope of a mental disorders claim is not limited to the claimed disability, but is "considered a claim for any mental disability that may reasonably be encompassed by several factors").  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of those proceedings is of record.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

Evidence received more than one year since the final December 2012 rating decision includes a new medical opinion is not duplicative or cumulative of evidence previously received, relates to a relevant unestablished fact, and raises a reasonable possibility of substantiating the Veteran's service connection claim.


CONCLUSION OF LAW

The Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim for a psychiatric disorder was most recently denied in a December 2011 rating decision.  The Veteran did not perfect an appeal to that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the December 2011 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the December 2011 decision, new evidence has been received, including a private medical opinion.  As this evidence was not previously before agency decisionmakers, relates to an unestablished fact necessary to substantiate the Veteran's claim, is neither duplicative nor cumulative of evidence previously received, and bears a reasonable possibility of substantiating the claim, the Board finds it to be new and material sufficient to warrant reopening the Veteran's claim for service connection.  See Shade supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The petition to reopen the previously denied claim of entitlement to service connection for PTSD is granted.


REMAND

At his February 2015 Board hearing, the Veteran reported being personally involved in the aftermath of three suicides during his service in Stuttgart, Germany.  He testified that he had to remove the bodies from where the suicides occurred.  He testified that one occurred in his own unit in January 1978 and two more occurred in a different unit in the same barracks in the summer of 1980.  The Veteran further testified that these incidents were recorded in contemporaneous military police logs. As such, VA should undertake efforts to locate these logs if possible.  Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:



(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact any appropriate repositories in order to procure unit records and if possible military police logs for the 34th Signal Battalion stationed in Germany during the months of January 1978 and January 1979, as well as any unit records and military police logs for the 51st Signal Battalion stationed in Germany during the months of June through August 1980. 

All efforts to obtain these records should be documented.  The unavailability of any records should be so noted in the claims file and the Veteran should be informed of such.

2.  Obtain any outstanding VA treatment records. 

3.  Then, after undertaking any other development deemed necessary, to include a VA mental health examination if necessary, readjudicate the issue on appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


